

	

		II

		109th CONGRESS

		1st Session

		S. 767

		IN THE SENATE OF THE UNITED STATES

		

			April 12, 2005

			Mr. Bond (for himself,

			 Ms. Mikulski, Mr. Talent, Mr.

			 Harkin, Mr. Roberts, and

			 Mr. Coleman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To establish a Division of Food and

		  Agricultural Science within the National Science Foundation and to authorize

		  funding for the support of fundamental agricultural research of the highest

		  quality, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					National Food and Agricultural

			 Science Act of 2005

				.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Council

				The term Council

			 means the Standing Council of Advisors established under section 4(c).

			

				(2)

				Director

				Except as otherwise provided

			 in this Act, the term Director means the Director of Food and

			 Agricultural Science.

			

				(3)

				Division

				The term

			 Division means the Division of Food and Agricultural Science

			 established under section 4(a).

			

				(4)

				Foundation

				The term

			 Foundation means the National Science Foundation.

			

				(5)

				Fundamental agricultural research; fundamental science

				The terms fundamental

			 agricultural research and fundamental science mean

			 fundamental research or science that—

				

					(A)

					advances the frontiers of

			 knowledge so as to lead to practical results or to further scientific

			 discovery; and

				

					(B)

					has an effect on agriculture,

			 food, nutrition, human health, or another purpose of this Act, as described in

			 section 3(b).

				

				(6)

				Secretary

				The term

			 Secretary means the Secretary of Agriculture.

			

				(7)

				United states

				The term United

			 States when used in a geographical sense means the States, the District

			 of Columbia, the Commonwealth of Puerto Rico, and all territories and

			 possessions of the United States.

			

			3.

			Findings and purposes

			

				(a)

				Findings

				The Agricultural Research,

			 Economics, and Education Task Force established under section 7404 of the Farm

			 Security and Rural Investment Act of 2002 (7 U.S.C. 3101 note) conducted an

			 exhaustive review of agricultural research in the United States and evaluated

			 the merits of establishing 1 or more national institutes focused on disciplines

			 important to the progress of food and agricultural science. Consistent with the

			 findings and recommendations of the Agricultural Research, Economics, and

			 Education Task Force, Congress finds the following:

				

					(1)

					Agriculture in the United

			 States faces critical challenges, including an impending crisis in the food,

			 agricultural, and natural resource systems of the United States. Exotic

			 diseases and pests threaten crops and livestock, obesity has reached epidemic

			 proportions, agriculturally-related environmental degradation is a serious

			 problem for the United States and other parts of the world, certain animal

			 diseases threaten human health, and United States producers of some major crops

			 are no longer the world’s lowest cost producers.

				

					(2)

					In order to meet these

			 critical challenges, it is essential that the Nation ensure that the

			 agricultural innovation that has been so successful in the past continues in

			 the future. Agricultural innovation has resulted in hybrid and higher yielding

			 varieties of basic crops and enhanced the world’s food supply by increasing

			 yields on existing acres. Since 1960, the world’s population has tripled with

			 no net increase in the amount of land under cultivation. Currently, only 1.5

			 percent of the population of the United States provides the food and fiber to

			 supply the Nation’s needs. Agriculture and agriculture sciences play a major

			 role in maintaining the health and welfare of all people of the United States

			 and in husbanding our land and water, and that role must be expanded.

				

					(3)

					Fundamental scientific

			 research that leads to understandings of how cells and organisms work is

			 critical to continued innovation in agriculture in the United States. Such

			 future innovations are dependent on fundamental scientific research, and will

			 be enhanced by ideas and technologies from other fields of science and

			 research.

				

					(4)

					Opportunities to advance

			 fundamental knowledge of benefit to agriculture in the United States have never

			 been greater. Many of these new opportunities are the result of amazing

			 progress in the life sciences over recent decades, attributable in large part

			 to the provision made by the Federal Government through the National Institutes

			 of Health and the National Science Foundation. New technologies and new

			 concepts have speeded advances in the fields of genetics, cell and molecular

			 biology, and proteomics. Much of this scientific knowledge is ready to be mined

			 for agriculture and food sciences, through a sustained, disciplined research

			 effort at an institute dedicated to this research.

				

					(5)

					Publicly sponsored research

			 is essential to continued agricultural innovation to mitigate or harmonize the

			 long-term effects of agriculture on the environment, to enhance the long-term

			 sustainability of agriculture, and to improve the public health and

			 welfare.

				

					(6)

					Competitive, peer-reviewed

			 fundamental agricultural research is best suited to promoting the fundamental

			 research from which breakthrough innovations that agriculture and society

			 require will come.

				

					(7)

					It is in the national

			 interest to dedicate additional funds on a long-term, ongoing basis to an

			 institute dedicated to funding competitive peer-reviewed grant programs that

			 support and promote the highest caliber of fundamental agricultural

			 research.

				

					(8)

					The Nation’s capacity to be

			 competitive internationally in agriculture is threatened by inadequate

			 investment in research.

				

					(9)

					To be successful over the

			 long term, grant-receiving institutions must be adequately reimbursed for their

			 costs if they are to pursue the necessary agricultural research.

				

					(10)

					To meet these challenges,

			 address these needs, and provide for vitally needed agricultural innovation, it

			 is in the national interest to provide sufficient Federal funds over the long

			 term to fund a significant program of fundamental agricultural research through

			 an independent institute.

				

				(b)

				Purposes

				The purposes of the Division

			 established under section 4(a) shall be to ensure that the technological

			 superiority of agriculture in the United States effectively serve the people of

			 the United States in the coming decades, and to support and promote fundamental

			 agricultural research of the highest caliber in order to achieve goals,

			 including the following goals:

				

					(1)

					Increase the international

			 competitiveness of United States agriculture.

				

					(2)

					Develop knowledge leading to

			 new foods and practices that improve nutrition and health and reduce

			 obesity.

				

					(3)

					Create new and more useful

			 food, fiber, health, medicinal, energy, environmental, and industrial products

			 from plants and animals.

				

					(4)

					Improve food safety and food

			 security by protecting plants and animals in the United States from insects,

			 diseases, and the threat of bioterrorism.

				

					(5)

					Enhance agricultural

			 sustainability and improve the environment.

				

					(6)

					Strengthen the economies of

			 the Nation’s rural communities.

				

					(7)

					Decrease United States

			 dependence on foreign sources of petroleum by developing bio-based fuels and

			 materials from plants.

				

					(8)

					Strengthen national security

			 by improving the agricultural productivity of subsistence farmers in developing

			 countries to combat hunger and the political instability that it

			 produces.

				

					(9)

					Assist in modernizing and

			 revitalizing the Nation’s agricultural research facilities at institutions of

			 higher education, independent non-profit research institutions, and consortia

			 of such institutions, through capital investment.

				

					(10)

					Achieve such other goals and

			 meet such other needs as determined appropriate by the Foundation, the

			 Director, or the Secretary.

				

			4.

			Establishment of Division

			

				(a)

				Establishment

				There is established within

			 the National Science Foundation a Division of Food and Agricultural Science.

			 The Division shall consist of the Council and be administered by a Director of

			 Food and Agricultural Science.

			

				(b)

				Reporting and consultation

				The Director shall coordinate

			 the research agenda of the Division after consultation with the

			 Secretary.

			

				(c)

				Standing Council of Advisors

				

					(1)

					Establishment

					

						(A)

						In general

						There is established in the

			 Division a Standing Council of Advisors composed of 12 highly qualified

			 scientists who are not employed by the Federal Government and 12

			 stakeholders.

					

						(B)

						Scientists

						

							(i)

							Appointment

							The 12 scientist members of

			 the Council shall be appointed to 4-year staggered terms by the Director of the

			 National Science Foundation, with the consent of the Director of Food and

			 Agricultural Science.

						

							(ii)

							Qualifications

							The persons nominated for

			 appointment as scientist members of the Council shall be—

							

								(I)

								eminent in the fields of

			 agricultural research, nutrition, science, or related appropriate fields;

			 and

							

								(II)

								selected for appointment

			 solely on the basis of established records of distinguished service and to

			 provide representation of the views of agricultural research and scientific

			 leaders in all areas of the Nation.

							

						(C)

						Stakeholders

						

							(i)

							Appointment

							The 12 stakeholder members of

			 the Council shall be appointed to 4-year staggered terms by the Secretary, with

			 the consent of the Director.

						

							(ii)

							Qualifications

							The persons nominated for

			 appointment as stakeholder members of the Council shall—

							

								(I)

								include distinguished members

			 of the public of the United States, including representatives of farm

			 organizations and industry, and persons knowledgeable about the environment,

			 subsistence agriculture, energy, and human health and disease; and

							

								(II)

								be selected for appointment

			 so as to provide representation of the views of stakeholder leaders in all

			 areas of the Nation.

							

					(2)

					Duties

					The Council shall assist the

			 Director in establishing the Division’s research priorities, and in reviewing,

			 judging, and maintaining the relevance of the programs funded by the Division.

			 The Council shall review all proposals approved by the scientific committees of

			 the Division to ensure that the purposes of this Act and the needs of the

			 Nation are being met.

				

					(3)

					Meetings

					

						(A)

						In general

						The Council shall hold

			 periodic meetings in order to—

						

							(i)

							provide an interface between

			 scientists and stakeholders; and

						

							(ii)

							ensure that the Division is

			 linking national goals with realistic scientific opportunities.

						

						(B)

						Timing

						The meetings shall be held at

			 the call of the Director, or at the call of the Secretary, but not less

			 frequently than annually.

					

			5.

			Functions of Division

			

				(a)

				Competitive research

				

					(1)

					In general

					The Director shall carry out

			 the purposes of this Act by awarding competitive peer-reviewed grants to

			 support and promote the very highest quality of fundamental agricultural

			 research.

				

					(2)

					Grant recipients

					The Director shall make

			 grants to fund research proposals submitted by—

					

						(A)

						individual scientists;

					

						(B)

						single and

			 multi-institutional research centers; and

					

						(C)

						entities from the private and

			 public sectors, including researchers in the Department of Agriculture, the

			 Foundation, or other Federal agencies.

					

				(b)

				Complementary research

				The research funded by the

			 Division shall—

				

					(1)

					supplement and enhance, not

			 supplant, the existing research programs of, or funded by, the Department of

			 Agriculture, the Foundation, and the National Institutes of Health; and

				

					(2)

					seek to make existing

			 research programs more relevant to the United States food and agriculture

			 system, consistent with the purposes of this Act.

				

				(c)

				Grant-Awarding only

				The Division’s sole duty

			 shall be to award grants. The Division may not conduct fundamental agricultural

			 research or fundamental science, or operate any laboratories or pilot

			 plants.

			

				(d)

				Procedures

				The Director shall establish

			 procedures for the peer review, awarding, and administration of grants under

			 this Act, consistent with sound management and the findings and purposes

			 described in section 3.

			

